DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry M. Visconte on 12/01/2021.
The application has been amended as follows:
In the claims:
Cancel claims 49-56.
“form” in claim 38, line 4 has been changed to -- form the --.
“placing spout” in claim 40, line 1 has been changed to -- placing the spout --.
“made” in claim 40, line 2 has been changed to -- made in --.
“strip and” in claim 45, line 2 has been changed to -- strip, and --.
“strip and” in claim 45, line 5 has been changed to -- strip, and --.
“being substantially perpendicular” in claim 47, line 3 has been changed to -- being perpendicular --.
Replace claim 37 with the following:
-- A method for manufacturing a plurality of individual spouted pouch containers, wherein each spouted pouch container comprises walls made of sheet material and a spout fitment sealed to one of the walls, the walls being sealed along their peripheral edges to form a pouch cavity, the method comprising the steps of:
   arranging an elongated upper strip and an elongated lower strip of wall sheet material with their inner sides on top of each other, the upper and lower strips configured to form side walls of the pouch containers;
   folding at least one longitudinal edge of the upper strip away from the lower strip to expose both an inner side portion of the folded at least one longitudinal edge of the upper strip and an inner side portion of the lower strip;

   sealing edges of the side walls of the lower and upper strips to each other and to the at least one spouted elongated cover strip to form the pouch cavity. --
Replace claim 41 with the following:
-- The method of claim 37, further comprising:
   sealing pairs of side walls of the upper and lower strips to each other and sealing the at least one spouted elongated cover strip to the exposed inner side portion of the lower strip;
   turning the at least one spouted elongated cover strip to orientate the spout fitments in a downward direction;
   sealing the at least one spouted elongated cover strip to the exposed inner side portion of the upper strip;
   turning the at least one spouted elongated cover strip back to again orientate the spout fitments in the upward direction; and
   cutting the upper strip and lower strip into individual pouch containers. --
Replace claim 42 with the following:
-- The method of claim 37, wherein after sealing the at least one spouted elongated cover strip to the exposed inner side portion of the lower strip, the method comprises cutting into shape the exposed inner side portion of the lower strip and the at least one spouted elongated cover strip connected thereto; and wherein after sealing the at least one spouted elongated cover strip to the exposed inner side portion of the upper strip, the method comprises cutting into shape the exposed inner side portion of the upper strip and the at least one spouted elongated cover strip connected thereto. --
Replace claim 43 with the following:

Replace claim 46 with the following:
-- The method of claim 37, wherein the side walls of the pouch container are rectangular sheets connected to form a tubular pouch container portion, the method further comprising connecting a first rectangular sheet of a first side wall to a second rectangular sheet of a second side wall by sealing longitudinal edge parts of the first and second sheets to each other to form a tubular pouch container portion, connecting a third sheet of a top wall by sealing associated transversal edge parts of the first and second sheets to the third sheet, and connecting a fourth sheet of a bottom wall by sealing associated transversal edge parts of the first and second sheets to the fourth sheet. --
Replace claim 48 with the following:
-- The method of claim 37, wherein the spout fitment comprises an attachment flange, the attachment flange comprising a center area and a peripheral area around the center area, the method comprising sealing the peripheral area of the attachment flange to the at least one spouted elongated cover strip. --

Allowable Subject Matter
Claims 37-48 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 37, the prior art taken alone or in combination fails to disclose or render obvious a method for manufacturing a plurality of individual spouted pouch containers, the method comprising the steps of: arranging an elongated upper strip and an elongated lower strip of wall sheet material with their inner sides on top of each other, the upper and lower strips configured to form side walls of the pouch containers; folding at least one longitudinal edge of the upper strip away from the lower strip to expose both an inner side portion of the folded longitudinal edge of the upper strip and an inner side portion of the lower strip; arranging a spouted elongated cover strip on top of the exposed inner side portion of the upper strip and the exposed inner side portion of the lower strip, wherein spout fitments of 
The combination of these limitations makes independent claim 37 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731